Dear Mr. Spruel:
On behalf of Community Center and Playground District No. 4 of Ward 1, Calcasieu Parish (the "District"), you have requested that this office address whether there is any limitation on the amount of ad valorem tax millage which may be authorized for the District.
It is our understanding that the District was created by the Calcasieu Parish Police Jury in 1956, in accordance with the authority of Act No. 82 of 1948. In accordance with Act No. 82 of 1948, the District has the authority:
             ". . . to anticipate taxes authorized under the provisions of Article X, Section 10 of the Constitution of the State of Louisiana for the year 1921, as amended . . ." (Emphasis supplied).
La. Const. (1921) Art. X, Sec. 10 limited ad valorem taxation by political subdivisions to five mills per dollar for any one purpose, the total taxation not to exceed twenty-five mills per dollar. However, this same limitation does not appear in the 1974 Constitution. See La. Const. (1974) Art. VI, Sec. 32.
As recognized by previous opinions of this office, La. Const. (1974) Art. VII, Sec. 32 places no limitation upon the amount of millage that can be levied by a special district, provided that the levy of the millage is authorized by the electorate. Atty.Gen.Op. Nos. 82-799, 81-7, 77-986, 77-649. We also note that neither Act 82 of 1948 nor any statutory provision of which this office is aware, place any limit upon the amount of millage the District can levy with voter approval.
Based upon the foregoing, it is the opinion of this office that the District may levy any millage which is submitted to and approved by the voters of the District.
Trusting this to be of assistance to you and the District, we remain,
Yours very truly,
                          Richard P. Ieyoub Attorney General
                          By: Jeanne-Marie Zeringue Barham Assistant Attorney General